EXHIBIT 10.1

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “First Amendment”) is entered into the 23rd
day of November, 2005, by and between BOIN Properties, LLC,
successor-in-interest to William P. McCormick (“Lessor”) and McCormick & Schmick
Restaurant Corp., successor-in-interest to Jake’s Restaurant, Inc. (“Lessee”).

 

RECITALS

 

A.                                   Lessor and Lessee entered into that certain
Lease dated October 13, 1994 (“Lease”) for the lease of certain lands of Lessor
located at 401 SW 12th Avenue, Portland, Oregon (the “Premises”).

 

B.                                     The Original Term of the Lease expires at
midnight on October 12, 2009. At the option of Lessee, the Lease may be renewed
at the end of the Original Term for an additional five (5) year period (the
“First Renewal Term”), and may be renewed again at the end of the First Renewal
Term for an additional five (5) year period (the “Second Renewal Term”), on the
same terms and conditions, except that the minimum rental for the First and
Second Renewal Terms is as provided in Sections 3.3 and 3.4 of the Lease.

 

C.                                     Lessor and Lessee have agreed to revise
the Base Rent and Renewal Terms of the Lease for the mutual benefit of the
parties.

 

NOW, THEREFORE, based upon the covenants and promises contained herein and other
good and valuable consideration, and notwithstanding any provision to the
contrary contained in the Lease, and subject to the terms and conditions
contained herein, Lessor and Lessee mutually agree as follows:

 

1.                                       Lessee hereby exercises the First and
Second Renewal Terms, thereby resulting in a Lease expiration date of midnight
on October 12, 2019, and Lessor hereby accepts Lessee’s exercise of the Renewal
Terms.

 

2.                                       Base Rent for the extended term through
October 12, 2019, shall be in the amount of $17,500 for each and every month
during the term of the Lease on or before the first day of each month.

 

3.                                       At the option of the Lessee, the Lease
may be renewed at the end of the Second Renewal Term for an additional five
(5) year period (the “Third Renewal Term”), and may be renewed again at the end
of the Third Renewal Term for an additional five (5) year period (the “Fourth
Renewal Term”), on the same terms and conditions as contained in the Lease,
except that the Base Rent for said Third and Fourth Renewal Terms shall be as
provided in Sections 3.3 and 3.4 of the Lease, respectively.

 

4.                                       All capitalized terms not defined
herein shall have the same meaning as defined in the Lease. Any inconsistencies
between the provisions of this Amendment and the provisions of the Lease shall
be resolved in favor of the provisions of this Amendment which provisions shall
control. In each and every other respect, the provisions of the Lease shall
remain in full force and effect and the Lease is ratified and reaffirmed as
modified hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment to Lease has been executed on the day
and year above written.

 

 

LESSOR:

 

BOIN PROPERTIES, LLC

 

 

 

 

 

 

By:

 

/s/ WILLIAM P. MCCORMICK

 

 

 

William P. McCormick

 

 

Managing Member

 

 

 

 

LESSEE:

 

McCORMICK & SCHMICK

 

RESTAURANT CORP.

 

 

 

 

 

By:

 

/s/ SAED MOHSENI

 

 

 

Saed Mohseni

 

 

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 